Citation Nr: 1202226	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  He also had subsequent, unverified service in the Minnesota Army National Guard between May 1974 and December 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2009, the Board issued a decision denying the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision, in part, and Remanded the Veteran's bilateral hearing loss claim for further development.

The February 2009 Board decision also denied the Veteran's claim of entitlement to service connection for a low back disability.  In the May 2011 Memorandum Decision, the Court noted that the Veteran did not challenge the Board's denial of that claim.  Accordingly, the issue is not in appellate status and will be discussed no further.  

In an April 2011 statement, the Veteran filed claims of (1) entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), and (2) entitlement to a total evaluation due to unemployability based on service-connected disabilities (TDIU).  See the Veteran's April 2011 statement and the completed VA Form 21-8940 in support of his claim.  However, these matters have not been adjudicated by the RO, and accordingly, the Board does not have jurisdiction over it.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  These issues are REFERRED to the RO via the VA Appeals Management Center (AMC) for appropriate development and adjudication.  

The appeal is REMANDED to the RO via AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying nexus opinion.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the present case, the Veteran has contended that his current bilateral hearing loss was caused by his noise exposure during his active service between July 1969 and February 1972 and subsequent service in the Minnesota Army National Guard between May 1974 and December 1999.  See statements from the Veteran dated in December 2004, October 2005 and January 2006.  

The record reflects that the Veteran has been diagnosed with bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  Further, as noted by the Board in the February 2009 decision, the Veteran served in the Republic of Vietnam during his active service and was awarded a Combat Infantry Badge.  As such, his reports of experiencing hazardous noise during his active service and National Guard service are found to be competent and credible.  See 38 U.S.C.A. § 1154(b); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, the Board and the RO conceded such in-service noise exposure during the pendency of this appeal.  Accordingly, elements (1) and (2) of service connection have been demonstrated.  
In the February 2009 decision, the Board denied the Veteran's bilateral hearing loss claim, relying, in part, on the opinion of the June 2005 VA examiner which stated that it was not likely that the Veteran's hearing loss was related to his military service.  The June 2005 VA examiner reasoned that the Veteran's service treatment records were devoid any instance of complaints for or treatment of decreased hearing acuity and the Veteran's hearing was normal on separation from active duty.  See the June 2005 VA examination report.  

In the May 2011 Memorandum Decision, the Court concluded that the Board erred in relying upon the June 2005 VA examination report, which the Court found to be inadequate, noting that the examiner failed to properly address evidence that the Veteran's hearing acuity decreased between the July 1969 entrance examination and the December 1971 separation examination.  Also, the Court noted that the examiner failed to address whether the Veteran's current bilateral hearing loss was related to his exposure to excessive noise during his service in the Minnesota Army National Guard.  Further, it appears that the examiner based the negative nexus opinion on the fact that the Veteran's hearing acuity was within normal limits upon discharge from service which is in contrast with the Court's holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Additionally, the Board notes that, during the pendency of the appeal, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above and the Court's May 2011 Memorandum Decision, the Board concludes that the Veteran must be afforded another VA examination to determine whether the current bilateral hearing loss is the result of his exposure to excessive noise during his active duty or his service in the Minnesota National Guard.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must afford the Veteran a VA audiological examination to obtain an opinion concerning the etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure during his active service between July 1969 to February 1972 as well as during his unverified service in the Minnesota Army National Guard between May 1974 and December 1999.  The Veteran's service records bolster this assertion, and it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is etiologically-related to his active service or unverified Minnesota National Guard service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

Further, the VA examiner should also address the Veteran's lay statements that he has suffered from bilateral hearing loss since his separation from active service in February 1972.  Specifically, the examiner should state an approximate date of onset of the Veteran's bilateral hearing loss.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



